--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Franklin Credit Management Corporation 10-Q [fcrm-10q_093013.htm]
Exhibit 10.2
 

 
THIRD AMENDMENT TO LEASE




1.
PARTIES



 
1.1
THIS AGREEMENT made the 31st day of October, 2013 is between 101 HUDSON LEASING
ASSOCIATES ("Landlord") whose address is c/o Mack-Cali Realty Corporation, 343
Thornall Street, P.O. 7817, Edison, NJ 08818-7817 and FRANKLIN CREDIT MANAGEMENT
CORPORATION ("Tenant"), whose address is 101 Hudson Street, 25th Floor, Jersey
City, New Jersey 07302.



2.
STATEMENT OF FACTS

 
 
2.1
Landlord and Tenant have previously entered into a Lease Agreement dated July
27, 2005, as amended by a First Amendment to Lease dated March 30, 2007 and a
Second Amendment to Lease dated May 23, 2007 (hereinafter collectively referred
to as the "Lease") covering 13,125 gross rentable square feet on the
thirty-seventh (37th) floor  consisting of 6,856 gross rentable square feet (the
“6,856 Premises”) and 6,269 gross rentable square feet (the “6,269 Premises”)
(the 6,856 Premises and the 6,269 Premises shall hereinafter collectively be
defined as the “37th Floor Premises”) and 33,866 gross rentable square feet on
the twenty-fifth (25th) floor (the “25th Floor Premises”) in the building
located at 101 Hudson Street, Jersey City, New Jersey (“Building”); and

 
 
2.2
The Term of the Lease expires on December 31, 2013 (“Expiration Date”); and



 
2.3
The parties desire to extend the Term of the Lease with respect to the 25th
Floor Premises only for a period of six (6) years to commence on January 1,
2014; and



 
2.4
The parties desire to amend certain terms of the Lease as set forth below.



3.
AGREEMENT



NOW, THEREFORE, in consideration of the Premises and the covenants hereinafter
set forth, Landlord and Tenant agree as follows:


 
3.1
The above recitals are incorporated herein by reference.



 
3.2
All capitalized and non-capitalized terms used in this Agreement which are not
separately defined herein but are defined in the Lease shall have the meaning
given to any such term in the Lease.



 
3.3
The Expiration Date of the term applicable to the 37th Floor Premises shall
remain December 31, 2013, and Tenant shall vacate and surrender the 37th Floor
Premises on or before such date in accordance with the Lease. If Tenant fails to
vacate and surrender the 37th Floor Premises on or before such date, then in
addition to all other rights and/or remedies under the Lease or at law or in
equity, Tenant shall be deemed a holdover tenant in accordance with Article 28
of the Lease.



 
3.4
The extension term applicable to the 25th Floor Premises only shall be for a
period commencing on January 1, 2014 (the “Effective Date”) and expiring at
11:59 P.M. on December 31, 2019 (“Extension Term”) and the Lease shall be deemed
amended accordingly.



 
3.5
Landlord hereby leases to Tenant and Tenant hereby hires from Landlord the 25th
Floor Premises in its “AS-IS” condition for the Extension Term, as defined
herein, under the terms and conditions set forth herein, except that Landlord
shall provide Tenant with allowance toward the cost of improvement work of up to
$338,660.00 (“Landlord’s Construction Allowance”), which shall be advanced to
Tenant pursuant to the provisions of Subsection 7.5 of the Lease. All work to be
performed by Tenant shall be performed in accordance with Article 12 and Article
7 of the Lease, or which may be applied to costs incurred by Tenant with respect
to Tenant’s Work as described in said Section 7.5 of the Lease, which may be
performed to the 25th Floor Premises as defined in Section 2.1 above from and
after the Effective Date and which shall be advanced to Tenant in accordance
with said Section 7.5 of the Lease. All references to “37th Floor Premises” and
the provisions of Subsections 7.1, 7.2 (c), 7.3 (a), and 7.4 shall not apply
with respect to the performance of Tenant’s Work pursuant to this Third
Amendment to Lease. Landlord shall have no obligation to perform any tenant
improvement work in the 25th Floor Premises, or grant any tenant improvement
allowance, other than Landlord’s Construction Allowance.

 
 
Page 1

--------------------------------------------------------------------------------

 
 
 
Prior to the Expiration Date of the Term applicable to the 37th Floor Premises,
Tenant shall, at its sole cost and expense, but notwithstanding anything to the
contrary herein, to be reimbursed and payable from, if available, Landlord’s
Construction Allowance, remove any conduit for telecommunications lines between
the 25th Floor Premises and 37th Floor Premises and/or cabling to connect the
37th Floor Premises to the Generator. Tenant will repair all injury done by or
in connection with the removal of said conduit, cabling and the like; and will
cap or terminate all telephone, computer and data connections at service entry
panels in accordance with Legal Requirements. Landlord shall continue to provide
Tenant with 100 kw back-up emergency Generator capacity for the 25th Floor
Premises pursuant to Section 8.2 (iv) of the Lease.



 
3.6
Commencing on January 1, 2014, the following shall be effective:

 
a.  
Tenant shall pay Landlord Base Rent applicable to the 25th Floor Premises as
follows and Article 4 of the Lease shall be deemed amended accordingly:



Term
Annual Rate
Monthly Installments
Annual Rate Per Rentable Sq. Ft.
January 1, 2014 – December 31, 2014
$1,168,377.00
$97,364.75
$34.50
January 1, 2015 – December 31, 2015
$1,185,310.00
$98,775.83
$35.00
January 1, 2016 – December 31, 2016
$1,202,243.00
$100,186.92
$35.50
January 1, 2017 – December 31, 2017
$1,219,176.00
$101,598.00
$36.00
January 1, 2018 – December 31, 2018
$1,236,109.00
$103,009.08
$36.50
January 1, 2019 – December 31, 2019
$1,253,042.00
$104,420.17
$37.00



Notwithstanding the foregoing, provided that the Lease is in full force and
effect and Tenant shall not be in monetary default with respect to each of its
obligations thereunder beyond any applicable notice and cure provisions, Tenant
shall have no obligation to pay the Monthly Installment of Base Rent applicable
to the 25th Floor Premises for the month of January, 2014. Additionally,
provided that the Lease is in full force and effect and Tenant shall not be in
monetary default with respect to each of its obligations thereunder beyond any
applicable notice and cure provisions, Tenant shall receive a rent credit in the
amount of $194,729.50 (“Rent Credit”). The Rent Credit shall be disbursed in
equal installments of $2,742.67, which shall be applied monthly to Tenant’s
obligation to pay the Monthly Installments of Base Rent applicable to the 25th
Floor Premises for the period beginning on February 1, 2014 through and
including December 31, 2019.


b.  
Tenant shall continue to pay Landlord, as Additional Rent, Tenant’s
Proportionate Share and Tenant’s Floor Common Area Proportionate Share
applicable to the 25th Floor Premises of the increased cost, if any, to Landlord
for Operating Expenses, Floor Common Area Costs, and Taxes as set forth in
Article 5 Additional Rent-Operating Expenses of the Lease.



c.  
All references in Article 5 to Calendar Year shall hereinafter be deemed to mean
the calendar year commencing on January 1, 2014 and ending on December 31, 2014.



 
Page 2

--------------------------------------------------------------------------------

 
 
d.             
Section 5.9 of the Lease shall be amended by deleting “Mack-Cali Realty, L.P.,
at 11 Commerce Drive, Cranford, New Jersey” and substituting “Mack-Cali Realty
Corporation at 343 Thornall Street, Edison, New Jersey 08837” in place thereof.



 
e.
Tenant’s Proportionate Share applicable to the 25th Floor Premises shall be
2.79% and Section 1.2.81 shall be deemed accordingly.



 
f.
Tenant shall continue to pay the cost of electricity and Chilled Water consumed
within the 25th Floor Premises in accordance with Sections 8.1(vi), 8.6 and 8.8
of the Lease.



 
g.
Tenant shall be entitled to twenty-nine (29) parking spaces and Article 16 of
the Lease shall be deemed amended accordingly.



 
h.
Landlord currently has on deposit, and shall continue to hold on deposit during
the Extension Term, a cash security deposit in the amount of $100,000.00.



 
3.7
Notwithstanding anything contained herein to the contrary, provided that (i) the
Lease is in full force and effect; (ii) Tenant shall not be in monetary default
with respect to each of its obligations thereunder beyond any applicable notice
and cure provisions; (iii) Landlord does not exercise their right to recapture
the 6,269 Premises pursuant to Paragraph 3.8 below; and (iv) Tenant delivers to
Landlord a partially executed copy of this Agreement on or before October 31,
2013, Tenant shall receive a monthly rent credit against Tenant’s Monthly
Installments of Base Rent applicable to the 37th Floor Premises in the amount of
$28,800.00 per month for a period commencing on September 1, 2013 through and
including December 31, 2013 (“37th Floor Premises Rent Credit”). Tenant shall
have no further right to the 37th Floor Premises Rent Credit in the event
Landlord exercises their right to recapture pursuant to Paragraph 3.8 below.



 
3.8
Landlord shall have the right to recapture, at any time, the 6,269 Premises by
giving Tenant a written notice referencing this Section 3.8.  If such recapture
notice is given, it shall cancel and terminate the Lease with respect to the
6,269 Premises only as of a date (“Recapture Date”) to be identified by Landlord
in the recapture notice, but only with regard to the 6,269 Premises.  Upon such
date, this Lease with respect to the 6,269 Premises shall terminate and all of
Tenant’s rights, entitlements, benefits and privileges, and all of Landlord’s
obligations, responsibilities, duties, liabilities and commitments, relating to
the space identified in the recapture notice as the subject of Landlord’s
recapture (the “Recapture Premises”) shall be null and void as of the Recapture
Date except for those that extend beyond the Term of the Lease.  As of the
Recapture Date, Tenant shall have: (i) cured any and all material breaches in
all material respects under the Lease, (ii) quit, surrendered and delivered to
Landlord actual and exclusive possession of the Recapture Premises which shall
be empty, vacant, broom clean, in good order and condition and free of any
occupants, subtenants, tenants, liens and personal property, and (iii) complied
with the second paragraph of Section 3.5 hereof and otherwise in accordance with
Article 28 of this Lease.  Tenant agrees that its failure to timely and strictly
comply with any term of this Section 3.8 shall, for the period beginning on the
Recapture Date and ending on the date by when Tenant has strictly complied with
all the terms of this Section 3.8: (a) render Tenant a month-to-month tenant
under Section 28.4 of the Lease; notwithstanding Section 28.4 of the Lease,
during the period beginning on the Recapture Date and ending on the date by when
Tenant has strictly complied with all the terms of this Section 3.8, Tenant
shall pay Landlord each month during such month-to-month tenancy the greater of:
(a) 200% of the fair market rent for the entire 6,269 Premises, as solely
determined by Landlord, or (b) 200% of the sum of all the basic annual rent plus
all the additional rent applicable to the entire 6,269 Premises.
 
Provided Tenant actually vacates the Recapture Premises in the condition called
for in the Lease by the Recapture Date, then Tenant shall: (i) have no further
obligation to pay the Basic Rent or Additional Rent applicable to the 6,269
Premises; (ii) Tenant's Proportionate Share shall be reduced by .516% and
Section 1.2.81 of the Lease and the Fundamental Lease Provisions shall be deemed
modified accordingly; (iii) Section 1.2.28 (b) of the Fundamental Lease
Provisions shall be modified to reflect that Tenant’s Floor Common Area
Proportionate Share will be reduced by 22.08%; and (iv) Tenant shall also have
no further obligation to pay the cost of electricity and Chilled Water consumed
within the 6,269 Premises. At Landlord’s sole option, Tenant shall execute a
written Lease amendment that reflects the deletion of the 6,269 Premises from of
the 37th Floor Premises resulting from Landlord’s exercise of this recapture
option. Tenant shall execute and return such amendment to Landlord within five
(5) days (time being of the essence) after Tenant’s receipt thereof.

 
 
Page 3

--------------------------------------------------------------------------------

 
 
 
3.9
As of the date of this Agreement, Section 2.4 of the Lease shall be re-instated
and in full force and effect with respect to the 25th Floor Premises only and
Tenant shall have the right to renew the Lease as it applies to the 25th Floor
Premises only for a period commencing on January 1, 2020 through and including
December 31, 2024. Tenant shall have no right to renew the Lease with respect to
any portion of the 37th Floor Premises.



 
3.10
Article 42 Right of First Offer of the Lease is hereby deleted in its entirety.

 
 
3.11
Tenant hereby represents to Landlord that to the best of its knowledge as of the
date hereof (i) there exists no default under the Lease either by Tenant or
Landlord; (ii) Tenant is not presently entitled to any credit, free rent (other
than pursuant to Paragraph 3.7 hereof and the conditions thereunder) or other
offset or abatement of the rents due under the Lease, except for Paragraph 3.6
a. hereof; and (iii) there exists no offset, defense or counterclaim to Tenant’s
obligation under the Lease.



 
3.12
Tenant represents to Landlord that no broker brought about this transaction,
except for Cushman & Wakefield of New Jersey, Inc., and agrees to indemnify and
hold Landlord harmless from any and all claims of any other broker arising out
of or in connection with negotiations of, or entering into of, this Agreement.



 
3.13
Tenant agrees not to disclose the economic terms of this Agreement, including
the Base Rent or Additional Rent, to any person, corporation, partnership,
association, newspaper, periodical or other entity, except (a) as required by
law, regulation, or judicial process or order, (b) in order to enforce the terms
of the Lease, as herein amended, and/or (c) to its employees, accountants,
insurers, counsel and professional advisors.This non-disclosure and
confidentiality agreement will be binding upon Tenant without limitation as to
time.



 
3.14
Except as expressly amended herein, the Lease shall remain in full force and
effect as if the same had been set forth in full herein, and Landlord and Tenant
hereby ratify and confirm all of the terms and conditions thereof.



 
3.15
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective legal representatives, successors and permitted
assigns.



 
3.16
Each party agrees that it will not raise or assert as a defense to any
obligation under the Lease or this Agreement or make any claim that the Lease or
this Agreement is invalid or unenforceable due to any failure of this document
to comply with ministerial requirements including, but not limited to,
requirements for corporate seals, attestations, witnesses, notarizations, or
other similar requirements, and each party hereby waives the right to assert any
such defense or make any claim of invalidity or unenforceability due to any of
the foregoing.



This Agreement may be executed in multiple counterparts, each of which, when
assembled to include an original signature for each party contemplated to sign
this Agreement, will constitute a complete and fully executed original. All such
fully executed counterparts will collectively constitute a single
agreement.  Tenant expressly agrees that if the signature of Landlord and/or
Tenant on this Agreement is not an original, but is a digital, mechanical or
electronic reproduction (such as, but not limited to, a photocopy, fax, e-mail,
PDF, Adobe image, JPEG, telegram, telex or telecopy), then such digital,
mechanical or electronic reproduction shall be as enforceable, valid and binding
as, and the legal equivalent to, an authentic and traditional ink-on-paper
original wet signature penned manually by its signatory.


[SIGNATURE PAGE TO FOLLOW]
 
Page 4

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands and seals
the date and year first above written, and ack­nowledge one to the other that
they possess the requisite authority to enter into this transaction and to sign
this
Agreement.                                                                                 


LANDLORD:
 
101 HUDSON LEASING ASSOCIATES
TENANT:
 
FRANKLIN CREDIT MANAGEMENT CORPORATION



By:  MC Hudson Holding L.L.C., partner


By:   Mack-Cali Realty, L.P.,
         non-member manager


By:   Mack-Cali Realty Corporation,
         general partner


 
By:
/s/ Christopher M. DeLorenzo  
By:
/s/ Paul D. Colasono   Christopher M. DeLorenzo     Name: Paul D. Colasono  
Senior Vice President Leasing     Title:   EVP, COO

 
 

--------------------------------------------------------------------------------